DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 13 now recite the volume of each reagent is measured to be depleted simultaneously based on a consumption ratio between the different reagents used during the test protocol. 
Dependent claims 3, 9 and 14 recite the volumes of each of the dispensable reagent are measured to be depleted based on a sample test protocol.  How are the volumes of the reagents measured to be depleted on both a consumption ratio between different reagents used during the test protocol and based on a sample test protocol?  That is, claims 1 and 3 for example use different methods to accomplish the measuring the volume of each reagent such that the depleted simultaneously.  Similarly, claims 4, 10, 15 recite the volumes of each of the dispensable reagents are maintained in each of the dispensing cartridges such that they expire approximately.  How does the volume measurement depend on both the consumption ratio and expiration date work together?  These appear to be two different algorithms. The specification as filed does not support this embodiment where different methods are combined.  This is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “different reagent dispensing cartridges”. Is this the same or additional reagent dispensing cartridges from that previously recited in line 10 of claim 1?
Claims 1, 8, 12 and 13, recite a volume of a reagent is measured to be depleted simultaneously based on a “consumption ratio” between the different reagents used during the test protocol. It is not clear what applicant means by “consumption ratio”.  Nor does the specification clarify what is meant by this calculation.   In an example, the different reagents maintained within each of the reagent dispensing cartridges (120) may be metered to have a volume such that the use of the reagents causes each of the volumes of reagents to be depleted approximately simultaneously. Applicant’s specification merely recites at para [0034] of corresponding US 2020/0191815, “[i]n some examples, the reagent dispensing cartridges (120) maintain a different volume of reagent based on the consumption ratio between the different reagents to be used during a test protocol.”  This brief description does not provide any guidance as to how the consumption ratio is determined by the different reagents.  The examiner recommends applicant remove this limitation from the claims.
Furthermore, with respect to claims 8, 18 and 19, it remains unclear what applicant means by the “in-line position”.  It is not clear what is meant by “in-line” relative to other structural elements in the claim. The examiner recommends applicant claim both the “in-line” and “off-line” for clarification as to what these elements mean relative to the other elements of the claim.
The claim recite “a test protocol” (see for example claim 1) and a “sample test protocol” (see for example claim 2).  It is not clear what the difference is between the “test protocol” and the “sample test protocol”. Furthermore, the recitation the specification merely states at para [0034], “[i]n an example, the volumes of each of dispensable reagents maintained in each of the reagent dispensing cartridges (120) are measured to be depleted based on a sample test protocol, a test protocol, and/or a diagnosis being conducted.”  This does not provide any insight as to what process steps are included in these protocols. 
The claims recite the “different reagents”.  How are the reagents “different”?  This term is ambiguous and indefinite.
Claim 1 also recites “the volume of each reagent is measured to be depleted simultaneously”.   How is this measured?  Furthermore, this is merely a process/functional recitation performed in an apparatus claim which does further limit the apparatus. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Claims 3 and 4 recite “dispensable reagents”.   Are these dispensable reagents different from the previously recited reagent dispensing cartridges in claim 1?  The examiner recommends applicant use “reagents”, “different reagents” or “dispensable reagents” for consistency throughout the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites wherein a number of reagent dispensing cartridges maintains a different volume of reagent based on the consumption ratio between the different reagents during a test protocol.  This appears to already recited in claim 8, from which claim 12 depends.  Thus, it does not appear to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7, as best understood, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudenhoefer et al., (US 2012/0051984; hereinafter “Dudenhoefer”).
As to claim 1, Dudenhoefer teaches a reagent dispensing system (see para [0021] et seq.), comprising: 
a processing device (dispense controller 2004); 
a data storage device coupled to the processing device (see para [0048] et seq.); 
a plurality of swappable reagent modules (at least reagent modules 600, 700, 800, 1000 are considered swappable as they include a handling feature (grip area 404) to facility handling by the user and they are described as “modular”), each swappable reagent module comprising: 
a plurality of reagent dispensing cartridges (100, 200, 300, 400, etc.); and 
a module frame (600, 700, 800, 1000, etc) coupling the reagent cartridges to one another (see Figs. 6A-10).
	Note that the recitation that the cartridges are sized different is considered a very broad limitation. Dudenhoefer teaches at para [0033] that “FIG. 7 shows a top view of a head assembly module 700 including a one-dimensional array of THAs 100 affixed to the frame 600 in accordance with various embodiments. Different liquids and/or different 
	In addition, at para [0025] Dudenhoefer teaches “[t]he printhead 106 may be based on, for example, thermal inkjet technology, or any other liquid dispensing technology capable of producing a desired droplet size. Embodiments of the printhead 106 may differ as to the number of nozzles 108, distribution of the nozzles 108, the type of fluid accommodated by the printhead 106 fluid chamber (e.g., aqueous, dimethyl sulfoxide, etc.), droplet volume, etc. With regard to droplet volume for example, one embodiment of the printhead 106 discharges 1-pico-liter droplets, another embodiment discharges 10-pico-liter droplets, and yet another embodiment discharges 100-pico-liter droplets. Similarly, embodiments of the THA 100 may include different liquid receptacles 112 capable of holding different volumes of liquid (e.g., a 5 micro-liter receptacle 112, a 50 micro-liter receptacle 112, etc.)”  Thus, Dudenhoefer does teach the cartridges of reagent module are sized differently.
Dudenhoefer teaches the volumes of each of dispensable reagents maintained in each of the dispensing cartridges are measured to be depleted approximately simultaneously (in parallel), see para [0033] et seq. 
Note: as discussed above, the recitation “the volume of each reagent is measured to be depleted simultaneously based on a consumption ratio between the different reagents used using the test protocol is not a structural limitation but merely a process/functional recitation that has not received patentable weight in this apparatus claim.  Moreover, the differences in the consumption ratio between different reagent cartridges does not support patentability unless there is evidence indicating such a consumption ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II.
As to claim 3, Dudenhoefer implicitly teaches the volumes of each of dispensable reagents maintained in each of the dispensing cartridges are measured to be depleted based on a sample test protocol (see for example para [0021], which states “[d]isclosed herein are techniques for using a frame conveying one or more liquid dispensing assemblies (e.g., titration head assemblies ("THA")) to dispense small volumes (e.g., pico-liters) of liquid very quickly. Such techniques provide a method to titrate solutions across many orders of magnitude of concentration without serial dilution. Those same techniques can be used to dispense low-volumes of a wide-variety of liquids containing active biological ingredients, assay components, markers, tags, or a wide variety of other fluids relevant to the fields of pharmaceutical research, bio research, forensics study, veterinary research and diagnostics, and medical diagnostics, to name a few. Embodiments of the frame may include one or two-dimensional arrays of THAs spaced in accordance with the wells of a microplate. Frame embodiments can also include multiple THA designs for dispensing a variety of fluids into many bioassay and other applications requiring similar technology”.) The process of dispensing a variety of fluid in a bioassay would necessarily require some test protocol.  Also, Dudenhoefer teaches a method of titration in accordance with various embodiments. Though depicted sequentially as a matter of convenience, at least some of the actions shown can be performed in a different order and/or performed in parallel. Additionally, some embodiments may perform only some of the actions shown. At least some of the actions shown may be performed by logic of a dispensing instrument 2006. In some embodiments, such logic may include a processor executing software instructions stored in a computer readable medium (see para [0048] et seq.)
	As to claim 5, Dudenhoefer teaches an automated module swap system to exchange a first module for a second module based on the type of test protocol being conducted by the reagent dispensing system (see para [0036] et seq.)  The frame 1000 may be configured for automated handling by microplate handling robotics. 
	As to claim 6, it is expected in Dudenhoefer that swapping of the first and second modules is done based on the type of test protocol conducted as determined by the user.  
As to claim 7, it is expected in Dudenhoefer that the reagents are maintained in each of the dispensing cartridges of the each of the first and second modules are selected based on the type of test protocol conducted as determined by the user. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
New claim 21, as best understood, is rejected under 35 U.S.C. 103 as obvious over Dudenhoefer in view of Farr et al., (US 2008/0259107; hereinafter “Farr”). 
Dudenhoefer does not explicitly disclose a conveyance system to convey a substrate under a swappable reagent module that is in an in-line position.  In the related art of fluid dispensing, Farr teaches a service station 34 comprises an arrangement of components configured to service print head 30 and a conveyance system 26 to convey a substrate under a swappable reagent module that is in an in-line position (see Fig. 1 and para [0012] et seq.) Examples of servicing operations include, but are not limited to, spitting and wiping. Servicing operations may also include capping, vacuum prime, and individual nozzle presence detection. For example, in one embodiment, service station 34 may include a spittoon into which print head 30 may spit or eject fluid to clear nozzles 44. Service station 34 may additionally include a blade or fabric belt configured to contact and wipe nozzles 44 to remove accumulated debris about nozzles 44. Although service station 34 is illustrated as being on the same side of transport 26 as sensing system 36, in other embodiments, service station 34 and sensing system 36 may be on opposite sides of transport 26. In other embodiments, service station 34 may be omitted (see para [0016] et seq.) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the dispensing system of Dudenhoefer the conveying system of Farr for the expected benefit of providing increased throughput of the dispensing system. De
Response to Arguments
Applicant's arguments filed February 02, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the volume of each reagent is measured to be depleted simultaneously based on a consumption ratio) are not properly recited in the rejected claim(s) for the reasons delineated above.  These functional/process limitations has not been ignored but do not provide a patentable distinction.  The examiner recommends applicant include these steps as part of the processing device (e.g., the processing device configured to measure the volume of each reagent container so as to be depleted simultaneously based on a consumption ratio between the reagent containers during a test protocol).  Nevertheless, the examiner does not believe any such amendment would overcome the 35 USC 112, first and second paragraph rejections set forth above.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberts (US 2016/0038942) teaches a plurality of swappable reagent modules, each swappable reagent module comprising: a plurality of reagent dispensing cartridges; and a module frame coupling the reagent cartridges to one another.  Barnes et al., (US 2018/0032954) teach measuring the dispensing cartridges such that they expire simultaneously and measured to be depleted based on a sample test protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798